DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed Apr. 11, 2022 in which claims 1, 3-8, 10, 12, 14-19, and 21 are amended. Claims 2 and 13 are canceled. Thus, claims 1, 3-12, and 14-21 are pending in the application. 

			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 12 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 12 recites a series of steps, e.g., determining an amount of a resource for a machine to service at least one of a compute task requirement, a networking task requirement, or an energy consumption task requirement, to improve at least one of an output of the machine, a cost of operation of the machine, or a resource utilization of the machine, wherein the resource comprises a compute resource; accessing a resource market for compute resources on a cloud platform; executing a first transaction of the compute resource on the resource market in response to the determined amount of the compute resource, wherein the first transaction includes purchasing or selling compute resources provided by the cloud platform for use by the machine, wherein the first transaction is selected to be below an operational disturbance level for the machine; and executing a second transaction of the compute resource on the resource market in response to the determined amount of the resource and further in response to an outcome of the execution of the first transaction, wherein the second transaction comprises a larger transaction than the first transaction and is based on a value of the compute resource that is different from an expected value or an anticipated value. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions (a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction).  The claims are drawn to executing a transaction of the resource. The claim also recites a machine, a compute task (as explained in the paragraph [0972] of the specification, a compute task is broadly interpreted to be a software to perform certain computations) and a cloud platform. That is, other than, a machine, a compute task and a cloud platform, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 12 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a machine, a compute task and a cloud platform result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a machine, a compute task and a cloud platform to be generic computer elements (see [0972], [001241]). A cloud platform is performing a generic function to test and build applications.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a machine, a compute task and a cloud platform are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 12 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a machine, a compute task and a cloud platform are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 12 is not patent eligible (Step 2B: NO).
Claim 1 analysis : 
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites, a machine having at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement; and a controller, comprising: a resource requirement circuit structured to determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, or the energy consumption task requirement, to improve at least one of an output of the machine, a cost of operation of the machine, or a resource utilization of the machine, wherein the resource comprises a compute resource; a resource market circuit structured to access a resource market for compute resources on a cloud platform; a market testing circuit structured to execute a first transaction of the compute resource on the resource market in response to the determined amount of the compute resource, wherein the first transaction includes purchasing or selling compute resources provided by the cloud platform for use by the machine, and wherein the first transaction is selected by the controller to be below an operational disturbance level for the machine; and an arbitrage execution circuit structured to execute a second transaction of the compute resource on the resource market in response to the determined amount of the resource and further in response to an outcome of the execution of the first transaction, wherein the second transaction comprises a larger transaction than the first transaction and is based on a value of the compute resource that is different from an expected value or an anticipated value. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions (a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction).  The claim also recites a machine, a compute task, a controller, a resource requirement circuit, a resource market circuit, a market testing circuit, an arbitrage execution circuit. That is, other than, a machine, a compute task, a controller, a resource requirement circuit, a resource market circuit, a market testing circuit and an arbitrage execution circuit, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a machine, a compute task, a controller, a cloud platform, a resource requirement circuit, a resource market circuit, a market testing circuit and an arbitrage execution circuit result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a machine, a compute task, a controller, a cloud platform, a resource requirement circuit, a resource market circuit, a market testing circuit and an arbitrage execution circuit to be generic computer elements (see [0086], [0612], [0551], [0561], [0972], [01155], [001241]). A cloud platform is performing a generic function to test and build applications. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a machine, a compute task, a controller, a cloud platform, a resource requirement circuit, a resource market circuit, a market testing circuit and an arbitrage execution circuit are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a machine, a compute task, a controller, a cloud platform, a resource requirement circuit, a resource market circuit, a market testing circuit and an arbitrage execution circuit are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Dependent claims 3-11 and 14-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
In claims 3 and 14, the steps, “wherein the resource further comprises a spectrum allocation resource”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A spectrum allocation resource, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of a spectrum allocation resource is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 4 and 15, the steps, “wherein the resource further comprises an energy credit resource”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. An energy credit resource, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of an energy credit resource is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 5 and 16, the steps, “wherein the resource further comprises an energy resource”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. An energy resource, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of an energy resource is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 6 and 17, the steps, “wherein the resource further comprises a data storage resource”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A data storage resource, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of a data storage resource is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 7 and 18, the steps, “wherein the resource further comprises an energy storage resource”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. An energy storage resource, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of an energy storage resource is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 8 and 19, the steps, “wherein the resource further comprises a network bandwidth resource”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A network bandwidth resource, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Further, the additional component of a network bandwidth resource is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 9 and 20, the steps, “wherein the arbitrage execution circuit is further structured to adaptively improve an arbitrage parameter by adjusting a relative size of the first transaction and the second transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 10 and 21, the steps, “wherein the arbitrage parameter comprises at least one of: a similarity value in a market response of the first transaction and the second transaction; a confidence value of the first transaction to provide test information for the second transaction or a market effect of the first transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 11, the steps, “wherein the arbitrage execution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. A machine learning component, an artificial intelligence component, or a neural network component, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional components of a machine learning component, an artificial intelligence component, or a neural network component are recited at a high level of generality such that it amounts to applying the abstract idea using these generic components. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1, 3-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thorburn et al., International Patent Application Publication Number (WO 2013/001392 A1) in view of Budike et al., U.S. Patent Application Publication Number (2006/0155423 A1) and further in view of Takamatsu et al., U.S. Patent Application Publication Number (2017/0357984 A1).

Regarding Claim 1,     
Thorburn teaches a transaction-enabling system, comprising:
a machine having at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement (See at least page 30, lines 16-32, Thorburn teaches a transaction builder for facilitating a computing environment entitlement contract (CEEC) market operations which is a transaction, that may be created automatically);
a controller, comprising: a resource requirement circuit structured to determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement (See at least page 30, lines 16-32, criteria and corresponding actions specify ranges of computing resource utilization metric information which results in a corresponding action being performed);
a resource market circuit structured to access a resource market for compute resources on a cloud platform (See at least page 30, lines 16-32); 
a market testing circuit structured to execute a first transaction of the compute resource on the resource market in response to the determined amount of the compute resource (See at least page 30, lines 16-32, the corresponding actions comprise a buy action for acquiring additional CEEC data structures associated with a CEEC cohort using a CEEC marketplace, a sell action for removing CEEC data structures from the CEEC cohort using the CEEC marketplace, etc.);
However, Thorburn does not explicitly teach,
a resource requirement circuit structured to determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, or the energy consumption task requirement, to improve at least one of an output of the machine, a cost of operation of the machine, or a resource utilization of the machine, wherein the resource comprises a compute resource;
a market testing circuit structured to execute a first transaction of the compute resource on the resource market in response to the determined amount of the compute resource, wherein the first transaction includes purchasing or selling compute resources provided by the cloud platform for use by the machine, and wherein the first transaction is selected by the controller to be below an operational disturbance level for the machine ;
an arbitrage execution circuit structured to execute a second transaction of the compute resource on the resource market in response to the determined amount of the resource and further in response to an outcome of the execution of the first transaction, wherein the second transaction comprises a larger transaction than the first transaction and is based on a value of the compute resource that is different from an expected value or an anticipated value.
Budike, however, teaches,
a resource requirement circuit structured to determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, or the energy consumption task requirement (already taught by Thorburn before), to improve at least one of an output of the machine, a cost of operation of the machine, or a resource utilization of the machine, wherein the resource comprises a compute resource (See at least [0035], [0076-0077]);
a market testing circuit structured to execute a first transaction of the compute resource on the resource market in response to the determined amount of the compute resource (already taught by Thorburn before), wherein the first transaction includes purchasing or selling compute resources provided by the cloud platform for use by the machine, and wherein the first transaction is selected by the controller to be below an operational disturbance level for the machine (See at least [0047], a supplier will only purchase 70 to 80% of the needed energy to supply a customer, hoping that the risk in the real time market will be less exposure to the forward market in order to blend the two markets in order to buy down a cheaper price to supply that customer. The management system uses this information in order to determine where the supplier is within this whole sequence of purchasing, in order to determine the least cost route of power of the wholesale market vs. the retail energy supplier's price”);

Both Thorburn and Budike are in the same technical field of resource acquisition on a resource market. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thorburn to incorporate the disclosure of Budike.  The motivation for combining these references would have been to provide an energy management system that optimizes and merges supply side procurement with demand side management in order to ultimately provide consumers a greater level of energy efficiency (Budike, [0019]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Thorburn and Budike do not explicitly teach,
an arbitrage execution circuit structured to execute a second transaction of the compute resource on the resource market in response to the determined amount of the resource and further in response to an outcome of the execution of the first transaction, wherein the second transaction comprises a larger transaction than the first transaction and is based on a value of the compute resource that is different from an expected value or an anticipated value.
Takamatsu, however, teaches,
an arbitrage execution circuit structured to execute a second transaction of the compute resource on the resource market in response to the determined amount of the resource and further in response to an outcome of the execution of the first transaction, wherein the second transaction comprises a larger transaction than the first transaction and is based on a value of the compute resource that is different from an expected value or an anticipated value (See at least [0006], [0065], [0108], [0141], [0165], “an information extraction unit that extracts information related to a second real estate property or a second transaction similar to a first real estate property or a first transaction occurring with respect to the first real estate property, on a basis of features of a real estate property or a transaction with respect to a real estate property; and a transaction result prediction unit that predicts a transaction result including a first price associated with the first real estate property in the first transaction, on a basis of the extracted information” ).
 Thorburn, Budike and Takamatsu are in the same technical field of resource acquisition on a resource market. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thorburn and Budike to incorporate the disclosure of Takamatsu.  The motivation for combining these references would have been to provide information useful to a variety of users engaged in real estate transactions (Takamatsu, [0009]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 3,     
Thorburn teaches,
wherein the resource further comprises a spectrum allocation resource (See at least page 2, lines 8-25, spectrum allocation resource).
Regarding Claim 4,     
Thorburn teaches,
wherein the resource further comprises an energy credit resource (See at least page 60, lines 17-30, energy credit resource).
Regarding Claim 5,     
Thorburn teaches,
wherein the resource further comprises an energy resource (See at least page 60, lines 17-30, energy resource).
Regarding Claim 6,     
Thorburn teaches,
the resource further comprises a data storage resource (See at least page 11, lines 4-18, data storage resource).
Regarding Claim 7,     
Thorburn teaches,
wherein the resource further comprises an energy storage resource (See at least page 32, lines 10-28).
Regarding Claim 8,     
Thorburn teaches,
wherein the resource further comprises a network bandwidth resource (See at least page 29, lines 20-32, network bandwidth resource).
Regarding Claim 9,     
The combination of Thorburn, Budike and Takamatsu teaches the method of claim 1,
In addition, Takamatsu teaches,
wherein the arbitrage execution circuit is further structured to adaptively improve an arbitrage parameter by adjusting a relative size of the first transaction and the second transaction (See at least [0006], [0065], [0141], [0165], “correcting the second price in accordance with a difference between the features of the second real estate property or the second transaction and the first real estate property or the first transaction”).

Regarding Claim 10,     
The combination of Thorburn, Budike and Takamatsu teaches the method of claim 9,
In addition, Takamatsu teaches,
wherein the arbitrage parameter comprises at least one parameter selected from the parameters consisting of: a similarity value in a market response of the first transaction and the second transaction; a confidence value of the first transaction to provide test information for the second transaction; and a market effect of the first transaction (See at least [0006], [0065], [0141], [0165], a similarity value in a market response of the first transaction and the second transaction).
Regarding Claim 11,     
The combination of Thorburn, Budike and Takamatsu teaches the method of claim 9,
In addition, Takamatsu teaches,
wherein the arbitrage execution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component (See at least [0056],  a machine learning unit).
Regarding Claim 12,    
Claim 12 is substantially similar to claim 1 and hence rejected on similar grounds.
Regarding Claims 14-21,    
Claims 14-21 are substantially similar to claims 3-10 respectively, and hence rejected on similar grounds.

Response to Arguments
5.       Applicant's arguments filed dated 04/11/2022 have been fully considered but they are not persuasive due to the following reasons: 
6.	In response to Applicant’s arguments (on pages 1-2), that the claims as a integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
	The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
         In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The specification describes the additional elements of a machine, a compute task, a controller, a cloud platform, a resource requirement circuit, a resource market circuit, a market testing circuit and an arbitrage execution circuit to be generic computer elements (see [0086], [0612], [0551], [0561], [0972], [01155], [001241]). A cloud platform is performing a generic function to test and build applications. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The recited steps, in the applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea.  The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. 
          For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner.

7.     Applicant's arguments regarding the rejection of claims 1, 3-12, and 14-21 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

				Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent: 
	Wilton et al. (U.S. 6,519,574 B1) discloses an electronic trading system which automatically identifies arbitrage opportunities created by credit-related 
discrepancies within a market and optionally automatically executes the 
appropriate trades, thereby enabling a trading entity to extract low-risk 
trading profit from the market.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                May 14, 2022 

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698